Beok,'J\
The plaintiff claims that he and defendant and another entered into an oral agreement to purchase certain land, each to pay one-third of the purchase-money, and to acquire the title to one-third of the land; that defendant was to make the purchase for himself and the other parties; and that plaintiff and the other person concerned paid defendant a sum largely in excess of the two thirds of the purchase price of the lands. The other person assigned his claim growing out of their transactions to plaintiff. Defendant alleges that he did not agree to act for the other parties in the purchase of the land, but purchased it for himself alone, and sold portions of the land to the others at prices agreed upon by the parties.
1. practice Snding oí': live record?’ II. The only objection made to the judgment is that it is in conflict with the evidence. The abstract does not show an<^ contain an allegation that it presents all the evidence in the case. The certificate of the judge attached to the record of the evidence is printed with the abstract, but it is not averred that the abstract presents all the evidence preserved in the record. We have held, time and again, that the certificate attached to the record, printed with the abstract, without more, is not sufficient to show that all the evideuce is before us.
2. — -■: evidence.8 III. But were the abstract in due form, it would not avail plaintiff, for the case is one of conflict of evidence; plaintiff and the person assigning to him his claim testifying one way, and defendant the other. In such a case we cannot interfere.
The judgment of the circuit court is
Affirmed.